   8:20-cr-00275-RFR-MDN Doc # 56 Filed: 06/09/21 Page 1 of 2 - Page ID # 112



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR275

         vs.
                                                            ORDER ON PETITION FOR ACTION ON
WAKINYAN FREEMONT,                                          CONDITIONS OF PRETRIAL RELEASE

                         Defendant.


        The defendant appeared before the Court on June 9, 2021 regarding Petition for Action on
Conditions of Pretrial Release [51].      Karen Shanahan represented the defendant.          Jody Mullis
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating condition(s) of release. The Court took
judicial notice of the petition. The Court finds the defendant freely, knowingly, intelligently, and
voluntarily admitted violating release condition (k).     The Court further finds there is clear and
convincing evidence that a condition was violated. Therefore, the Court finds the defendant violated
the Order Setting Conditions of Release [41].
        The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the arguments of the parties, and
affording the defendant an opportunity for allocution, the Court finds there is no condition or
combination of conditions of release that will assure that the defendant will not flee or pose a danger
to the safety of any other person or the community; and the defendant is unlikely to abide by any
condition or combination of conditions of release. The government’s request for revocation and
detention is granted. The Order Setting Conditions of Release [41] is revoked and the defendant shall
be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.
8:20-cr-00275-RFR-MDN Doc # 56 Filed: 06/09/21 Page 2 of 2 - Page ID # 113




   IT IS SO ORDERED.


   Dated this 9th day of June, 2021.

                                           BY THE COURT:

                                           s/ Susan M. Bazis
                                           United States Magistrate Judge




                                       2
